COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
        NO. 2-06-060-CV
 
 
JOSEPHINE FRAZER AND                                   
                APPELLANTS
AND ALL OCCUPANTS                
                                                        V.
 
JP
MORGAN CHASE BANK                                                       APPELLEE
                                               ----------
 
         FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
 
                                               ----------
 
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                              ------------
On February 24, 2006 and March 17, 2006, we notified appellants, in
accordance with rule of appellate procedure 42.3(c), that we would dismiss this
appeal unless the $125 filing fee was paid. 
See Tex. R. App. P.
42.3(c).  Appellants have not paid the
$125 filing fee.  See Tex. R. App. P. 5, 12.1(b).




Because appellants have failed to comply with a requirement of the
rules of appellate procedure and the Texas Supreme Court=s order of July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellants shall pay all costs of this appeal, for which let execution
issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D: GARDNER, WALKER, and MCCOY, JJ.
DELIVERED: April 27, 2006
 
 




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged In Civil Cases In The Supreme Court And The Courts of
Appeals,@
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).